--------------------------------------------------------------------------------

Exhibit 10.22


Corvin Towers Ingatlanforgalmazó Korlátolt Felelősségű Társaság
as Landlord


and


Systemax Business Services Korlátolt Felelősségű Társaság
as Tenant
 

--------------------------------------------------------------------------------

 
LEASE AGREEMENT
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

LEASE AGREEMENT


This lease agreement (this "Lease") was made on the date and place written below
between:



(1)
Corvin Towers Ingatlanforgalmazó Korlátolt Felelősségű Társaság, a limited
liability company incorporated and existing under the Hungarian laws, having its
registered seat at 1082 Budapest, Futó utca 47-53., VII. em., Hungary; company
registry number: 01-09-886907; tax number: 13849867-2-42; statistical code:
13849867-6810-113-01; hereinafter the "Landlord";



and



(2)
Systemax Business Services Korlátolt Felelősségű Társaság, a limited liability
company incorporated and existing under the Hungarian laws, having its
registered seat at 1124 Budapest, Csörsz u. 41., Hungary; company registry
number: 01-09-994633; tax number: 24186906-2-43; statistical code:
24186906-8211-113-01; hereinafter the "Tenant"



each of the Landlord and the Tenant hereinafter referred to as a "Party" and
together the "Parties".



(A)
The Landlord and Klepierre Corvin Vagyonkezelő Korlátolt Felelősségű Társaság
("Klepierre") are owners of the property registered in the land registry under
topographical lot number 36374 and located in the VIIIth District of Budapest,
Kisfaludy utca 33-38., in the ownership ratio of 5214/8690 and 3476/8690 and the
Landlord and Klepierre own the property registered in the land registry under
topographical lot number 36343/1 and located in the VIIIth District of Budapest,
Futó utca 37-45. as the Landlord having the ownership ratio of 2631/6577 and
Klepierre having the ownership ratio of 3946/6577 of the property and the
Landlord and Klepierre are jointly and severally entitled to the land use right
of 1364 m2 area of the territory registered in the land registry under
topographical lot number 36368 and located in the VIIIth District of Budapest,
Vajdahunyad utca (hereinafter each a "Plot", together the "Plots"). There have
been two (technically and functionally unified) retail and office buildings
built (the "Building" or the "Buildings") on the Plots. The Building Department
of the Municipality of the VIIIth District has issued final and non-appealable
occupancy permits under Nr. 08-108/33/2010 and 08-261/33/2010 in respect to both
Buildings.




(B)
The owners have established two condominiums in respect to the two Buildings
("Corvin Átrium 109 Condominium" and "Corvin Átrium 113 Condominium") pursuant
to the amended and restated condominiums' deeds of foundation executed on
October 16, 2012. ("Corvin Átrium 109 Deed of Foundation" and "Corvin 113 Átrium
Deed of Foundation"). The foundation of the condominiums has been registered
into the land registry.




(C)
Pursuant to Corvin Átrium 113 Deed of Foundation, the Office Building (as
defined below) and the related parking lot have been registered as independent
units under separate topographical lot numbers and exclusively owned by the
Landlord or exclusively used by the Landlord as a common area.

 
2

--------------------------------------------------------------------------------

(D)
The Parties wish to enter into an agreement on the subject matter of the lease
of the Office Premises, Storage Premises and Parking Spaces (as defined below)
within the Office Building.



THEREFORE it is now agreed as follows:



1.
Definitions



Wherever used in this Lease the capitalised terms and expressions shall have the
meaning given thereto in this Section:


"Bank Guarantee" has the meaning as described thereto in Section 10.1;


"Building Common Area Ratio” means the Tenant’s Proportion of the 162.15 m² part
of the Common Areas marked in PURPLE on the floor plan attached hereto as
Appendix No. 1, which shall increase the floorspace of the Office Premises
calculated under Sections 3.2 as set out in Appendix 6/a.


"Common Areas" means the areas of the Office Building which the Landlord has not
leased out, and does not intend to lease out, as Office Premises, Storage
Premises, retail units or Parking Spaces for exclusive use and which serve to be
used by and to service several or all the tenants in the Office Building.  The
Common Areas are marked in PURPLE on the floor plan attached hereto as Appendix
No. 1.


"Common Establishments" means all the lifts, elevators, rubbish containers,
Conducting Media, heating systems, air-conditioning, hot water supply and any
other central equipment required for the operation of the Office Building which
serves to supply several tenants of the Office Building;


"Condominium" means the Corvin Átrium 113 Condominium registered under
topographical lot number 36343/1;


"Condominium Common Cost" means the cost to be paid by the Landlord and
specified by the general assembly of the Condominium to cover the public utility
charges of maintenance, operation, renewal and use of the common areas as
defined in the Corvin Átrium 113   Deed of Foundation and By-Laws of the
Condominiums excluding any amounts payable by the Landlord to the Condominium
for allowing the use of the Premises by the Tenant hereunder which shall be
exclusively borne by the Landlord, if any;


"Conducting Media" means all water pipes, sewers, chimney funnels, drains,
pipes, gullies, gutters, ducts, air flues, servicing shafts, lift shafts,
ditches, channels, conduits, wires, cables, mains, and any of such conducting
media;


"Consumer Price Index" means the Monetary Union Consumer Price Index (MUICP)
published by Eurostat in each month;


"Control" means having control of more than 50% of the votes on the members'
meeting or general meeting of a company, whether directly or indirectly, and
"Controlled by / Under the Control of" shall be construed accordingly;


"Default Interest" means the default interest payable if the Tenant fails to
perform its obligation to pay the Fees or any other of its payment obligations
or if the Landlord fails to perform its payment obligations under Section 5.2,
for the period following the due date and the rate of the default interest shall
be (i) in the case payments to be made in HUF the annual rate of interest set
out in the provisions of the Civil Code on the rate of default interest
applicable between companies, currently regulated in Section 301/A (2) of the
Civil Code, or (ii) in the case payments to be made in EUR the annual rate of
interest equal to 1.5 (one point five) times of the base rate of interest
published by the Central Bank of European Union (ECB) from time to time;
 
3

--------------------------------------------------------------------------------

"Exclusively used Areas by the Tenant on the Floor" means the premises forming a
part of the Office Premises marked in BLUE on the floor plan attached hereto as
Appendix No. 1;


"Fees" mean the Rent, Service Charge, Provisional Service Charge and the
Supplementary Service Charge together;


"Force Majeure" means any circumstance which is beyond the reasonable control of
the Parties (including, without limitation, any act of God, acts of war and/or
terrorism and/or riots or orders of governmental or other statutory authorities)
which prevents the Parties to this Lease or any one of them from performing
their obligations under or resulting from this Lease, provided that such
circumstance cannot be avoided despite the prudence, foresight and effort of the
Party affected by such circumstance;


"Hand-over Date" means the date of signature of this Lease, including its
’Closing’ Section by all Parties on which the Landlord hands over the all
Premises to the Tenant, issuing a protocol in the form set out in Appendix No.
7/a;


"Hand-over Protocol No. I" has the meaning ascribed to this term in Section 6.8.


"Hand-over Protocol No. II" has the meaning ascribed to this term in Section
6.8.


"Landlord" means Corvin Towers Ingatlanforgalmazó Korlátolt Felelősségű
Társaság, any person authorised to act for and on behalf of Corvin Towers
Ingatlanforgalmazó Korlátolt Felelősségű Társaság or its legal successors and/or
assignees in the event of assignment under Section 9.5 hereof;


“Landlord’s Contribution” means the amount of 1,585,766  EUR + VAT to be
utilized in accordance with Article 5 of this Lease and calculated in accordance
with Appendix 2/d, for any items or work relating to the fit-out works of the
Premises;


"Lease" means this lease agreement which includes any document supplementary,
incidental and relating to this Lease agreed to by the Parties;


"Lease Term" has the meaning as described thereto in Section 4.2;


"Leased Area" means the floorspace of the Premises which shall be calculated in
respect of the Office Premises and the Storage Premises under Sections 3.2 to
3.3 and increased with the Building Common Area Ratio in respect of the Office
Premises, and which serves as a basis for the calculation of the Rent and the
Service Charge as set out in Appendix 6/a of this Lease;


"Manager" means one or more specialised property management companies which the
Landlord engages as a part of the services paid from the Service Charge so that
they ensure the preventive and routine maintenance of the Office Building
(including the Premises and the Common Areas) to be performed by the Landlord in
accordance with Appendix 2/c and handle the Tenants' complaints, ensure security
and clean the Common Areas, the Exclusively used Areas by the Tenant on the
Floor etc;
 
4

--------------------------------------------------------------------------------

"Office Building" means the Crystal Tower part of the office building located at
H-1082 Budapest, Futó u. 45. being a part of Corvin Átrium 113 Condominium which
comprises the Premises; any reference to the Office Building shall be construed
as a reference to the whole or a part of the Office Building as required by the
context;


"Office Premises" means the office premises for exclusive use as defined in
Section 3.1 a) of this Lease together with the Exclusively used Areas by the
Tenant on the Floor, the related service areas and passageways, terraces and
other areas which the Tenant is entitled to use exclusively and which are marked
in GREEN in Appendix No. 1 for identification purposes;


"Parking Space" means the parking spaces of the Separately Owned Office Parking
Lot specified in Section 3.1.c) of this Lease and in Appendix No. 1 which the
Tenant is entitled to use exclusively, and which are marked in YELLOW in
Appendix No. 1 for identification purposes;


"Parties" means the Landlord and the Tenant and a "Party" shall mean any one of
them;


"Premises" means the Office Premises, Storage Premises and Parking Spaces leased
by the Tenant;


"Provisional Service Charge" means an advance payable by the Tenant in relation
to the Service Charge (i.e. which is payable by the Tenant in the Tenant’s
Proportion) which the Landlord is entitled to fix unilaterally with respect to
the relevant year until 31 January of each calendar year taking into
consideration of the amount of anticipated costs in accordance with Section 12.4
hereof;


"Rent" means the rent payable for the use / occupation of the Leased Area for
the Lease Term as provided for in Section 11;


"Separately Owned Office Parking Lot" means the unit of the Condominium
registered independently under individual topographical lot number and situated
on -4th floor of the Buildings;


"Service Charge" means the part payable by the Tenant in the Tenant’s Proportion
of the costs and expenditure  actually incurred by the Landlord in relation to
the operation, upkeep, management, administration, services, maintenance,
insurance and public utility supply  and any tax or related, analogous public
liabilities of the Office Building both as an office building and as a unit of
the condominium, including the Condominium's Common Cost as listed in column
„Obligations of the Tenant Through the Service Charge” of Appendix 2/c and in
Appendix 6/b;


"Signage" means corporate signboards, logos, name plates, promotional slogans,
marks, lit-up signs, flash signal, placards, posters, billboards and
advertisements etc , placed by the tenants of the Office Building, in relation
to which the Landlord is entitled to set their size, colour, material, type,
quality and the rules of their location in accordance with Section 7.16;


"Storage Premises" means the underground storage premises set out in Section
3.1.b) of this Lease, which the Tenant is entitled to use exclusively and which
are marked in RED in Appendix No. 1 for identification purposes;
 
5

--------------------------------------------------------------------------------

"Supplementary Service Charge" means the charge payable for the Supplementary
Services from time to time;


"Supplementary Services" means the scope of services in relation to the
operation, maintenance of the Premises suited to individual needs and
supplementary services related to the Premises which are defined in Appendix No.
6/b;


"Taxes" have the meaning ascribed thereto in Section 12.12;


"Technical Specifications" means the description and the Execution Drawings set
out in Appendix No. 2/a and Appendix No. 2/b of this Lease, containing the final
technical conditions, specifications and requirements of the fit-out of the
Office Building and the Premises negotiated and jointly agreed upon by the
Parties;


"Tenant" means the tenant and any legal successor of the Tenant and/or assignees
in the event of a permitted assignment of the Tenant;


"Tenant’s Proportion” means the ratio i) of the Leased Area of the Office
Premises to ii) the total area of the lettable units of the Office Building
including the Leased Area of the Office Premises, where the total area of the
lettable units of the Office Building including such Leased Area shall be
6876.45 m2


"Variation Request" has the meaning ascribed to such term in Section 5.3


"VAT" means the Value Added Tax or any other tax which is introduced as an
analogous tax thereto.



2.
Provisions of this Lease




2.1
In any case where the Tenant is placed under a restriction by reason of the
covenants and conditions contained in this Lease, the restriction shall be
deemed to include the obligation on the Tenant not to permit or allow the
infringement of the restriction by any person claiming rights to use or visit
the Premises through, under or in trust for the Tenant.




2.2
Where a Party signing this Lease in a contractual capacity is, or shall be, two
or more persons, the expressions the "Tenant", the "Landlord" shall include the
plural number and obligations in this Lease shall be imposed on such persons
jointly and severally.




2.3
Any consent or approval of either Party under this Lease shall be obtained
before the act or event to which it applies is carried out or done and shall be
effective only when the consent or approval is given in writing.




3.
Subject of this Lease




3.1
The Landlord leases out and the Tenant rents




(a)
the Office Premises located on the 2nd, 3rd and 4th  floor of the Office
Building, edged in GREEN and BLUE in Appendix No. 1 for identification purposes
for the purposes of an office with an overall Leased Area of 4749.46 m2
calculated in accordance with Section 3.2 below;

 
6

--------------------------------------------------------------------------------

(b)
the Storage Premises for the purpose of office support located on the -4th floor
(underground) of the Office Building, edged in RED in Appendix No. 1 for
identification purposes with an overall Leased Area of 22,6 m2 calculated in
accordance with Section 3.3 below;




(c)
15 (fifteen) Parking Spaces for the purpose of parking located on the -4th floor
(underground) of the Office Building, edged in YELLOW in Appendix No. 1 for
identification purposes;



which serve to be exclusively used by the Tenant. For the avoidance of doubt the
Parties set forth that (i) the Leased Area of the Premises set out in this
Section 3.1 will not be deemed to change i.e. increase as a result of the fit
out works, including but not limited to the external staircase, diesel
generator, slab reinforcement for such generator and the server room made by the
Tenant in accordance with Section 5.3 below, and (ii) such instalments serve to
be exclusively used by the Tenant.



3.2
For the purpose of the calculation of the Leased Area of the Office Premises,
the floor area shall include the area from the interior of the external
bordering walls of the Office Premises (in the event of a parapet wall of a
height less than 90 cm from the floor level, from the interior of the curtain
glass wall or door or window) to the exterior of the internal bordering walls
(if the neighbouring premises are leased, to the middle of such walls) save for



-   the areas of structural components individually larger than 0.5m2 (exterior
and interior load-bearing walls, exterior perimeter walls, reinforcing walls,
other supports and bearing, etc.);


-   vertical passageways (lift shaft, flights of stairs, landing, landing
upstairs or between floors, emergency balcony, underground ventilation shaft);


-   Conducting Media not only servicing the Office Premises;


-    all areas to which the Tenant has no unrestricted access (central
engineering premises, public utility shafts, elevator machine rooms, fixing and
installation premises, filling premises);


however including:


-   service areas (e.g. archive above the street level, warehouse and storerooms
above the street level, meeting room, conference room, training room; reception,
waiting room, kitchenette, dining room, photocopy room, postroom, cloakroom,
server room, UPS room, sanitary block, smoking place, resting room, surgeon's
office,  cleaning cupboard, security service, rubbish container);


-   passageways (e.g. windbreaker, hallway, corridor, lobby, foyer in front of
the lifts);


-   Conducting Media, boxes, shafts, pits, pipe strings, electronic cupboards,
built-in cupboards built in upon the Tenant's request;


-   areas occupied by the components of the supporting structure individually
not exceeding 0.5m2 each (e.g. pillars, column);


-    load bearing pillars not exceeding 0.5 m2 and walls inside the Office
Premises and the interior plaster wall and other surfaces of the bordering walls
of the Premises;


-   entirety of the non-load-bearing walls inside the Office Premises,
doorframes, glass walls;
 
7

--------------------------------------------------------------------------------

-   all Conducting Media inside the Office Premises and exclusively serving the
Office Premises;


-   areas under heating and cooling equipment;


The Leased Area of the Office Premises measured as described above shall be
increased with the Building Common Area Ratio so that the Rent, Service Charge
and Provisional Service Charge can be calculated as shown in Appendix 6/a.



3.3
When calculating the Leased Area of the Storage Premises, the Parties shall
measure the floor space from the interior of the exterior bordering walls of the
Premises to the exterior of the internal bordering walls (to the middle line if
there are adjacent premises).




3.4
In the case of the Parking Spaces, the Leased Area shall be determined according
to their number.



3.5
The Landlord represents and warrants that the Leased Area of the Premises
indicated in Section 3.1 above are identical to the result of the measurement as
set out in Section 3.2-3.3 above.




3.6
The Tenant has the possibility to rent additional parking spaces on a temporary
basis under a separate agreement in addition to the Parking Spaces specified in
Section 3.1.c) if there are free spaces available in the Office Building.



4.
Term of this Lease and the Lease Term




4.1
This Lease enters into force and effect on the day on which it is duly signed by
both Parties.




4.2
The Lease Term in relation to the Premises means a period starting on 1 April
2013 and expiring after 10 years on the 31 March of 2023 (hereinafter referred
to as the “Expiry Date”).




4.3
The Parties undertake to conduct bona fide negotiations at least six (6) months
prior to the expiry of the Lease Term to extend the Lease Term on mutually
acceptable terms and conditions. For the avoidance of doubt, the Parties shall
not be obligated to agree an extension to the Lease Term and the aforementioned
bona fide negotiations shall only take place where the Tenant is actually
desirous of extending the Lease Term, and has issued a written notice to the
Landlord to this effect at least six (6) months prior to the expiry of the lease
Term.




4.4
The Tenant may use the Premises in accordance with the terms of this Lease from
the Hand-over Date until the Expiry Date unless extended by the Tenant in
accordance with Section 4.3 above as provided for in this Lease.




5.
Co-operation of the Parties during Fit-out Works




5.1
Landlord hands over all Premises in “as is” condition as recorded in the
Hand-over Protocol  No. I.  Parties agree that Tenant shall fit out turn-key
Office Premises and Storage Premises suitable for their intended purposes in
accordance with the execution drawings (“Execution Drawings”) and Technical
Specifications set out in Appendices 2/a-b. and the applicable Hungarian
regulations and the House Rules as in Appendix 8. The Tenant hereby confirms the
receipt of the approved Execution Drawings provided both in hard copy and in
electronic format. Landlord represents and warrants that by signing this Lease
the Tenant shall acquire all transferable intellectual property rights in
respect of the Execution Drawings including but not limited to the right to use,
reproduce, amend, and/or publish. Landlord represents and warrants that the
Execution Drawings are in compliance with effective and/or announced Hungarian
laws and regulations. It is hereby agreed that all authorities’ permits, such as
building permits and occupancy permits, have to be obtained by the Tenant at its
own cost and risk. The Landlord shall co-operate with the Tenant at Tenant’s
cost and risk and shall provide the Tenant with any assistance reasonably
necessary in order to obtain such permits. The Landlord shall hand over the
material and equipment listed in Appendix 2/d to Tenant upon its request.

 
8

--------------------------------------------------------------------------------

5.2
Taking into account Section 5.1 above, the Landlord hereby orders from Tenant
and the Tenant hereby undertakes to perform the works necessary in order that
the Office Premises and the Storage Premises may be suitable for the Tenant’s
intended purposes up to the amount of the Landlord’s Contribution as follows:




(a)
The Parties hereby acknowledge and confirm that the Landlord’s Contribution has
been partly spent by the Landlord in connection with the planning and
preparation of the premises as set out in more details in Appendix 2/d.
Accordingly the remaining balance against the Landlord’s Contribution as at the
date of execution hereof is EUR 1,330,184+VAT.




(b)
The Tenant shall submit its invoice to the Landlord on the costs incurred by the
Tenant in respect of each item of any works performed and delivered by it
related to the Office Premises and the Storage Premises attaching the copy of
invoices on such costs. The Landlord shall pay the invoices (including pro-forma
invoices) of the Tenant to the bank account designated by the Tenant for this
purpose within 30 days from the receipt of the invoice.




(c)
Should the Landlord fail to pay, for any reason other than attributable to the
Tenant, any amount invoiced by the Tenant under this Section 5.2 by the due date
for payment, it shall (I) pay interest equal to the Default Interest from the
due date until the outstanding amount is paid to the Tenant and (II) defend and
hold the Tenant harmless from any claims of the subcontractors against the
Tenant arising out of the late payment of the Tenant’s invoices by the Landlord
under this Section 5.2.




(d)
All other amounts incurred by the Tenant in connection with the works related to
the Premises shall be paid by the Tenant above the amount of the Landlord’s
Contribution.




(e)
The Tenant shall be entitled to submit its invoices to the Landlord under this
Section 5.2 following delivery of the Bank Guarantee and until 31 December 2013
and the Landlord shall not be obliged to pay any invoices of the Tenant
submitted following 31 December 2013 or earlier exceeding the Landlord’s
Contribution.




5.3
The Parties agree that the Tenant is entitled to deviate  from the Technical
Specifications as well as from the Execution Drawings with the Landlord’s  prior
written approval not to be unreasonably withheld or conditioned.  The Landlord
shall respond to the written request (“Variation Request “) of the Tenant for
the Landlord’s approval within 3 working days of the receipt of the Variation
Request together with the amendments to the relevant parts of Execution Drawings
and the Technical Specification.  Should the Landlord fail to respond the
Variation Request within the given deadline, the Landlord’s approval to the
Variation Request shall be deemed to be granted. Notwithstanding the foregoing
the Parties agree that with regards to installing an external staircase, diesel
generator, slab reinforcement for such generator and server room the Landlord
may not deny its approval to the Variation Request unless in the reasonable
opinion of the Landlord the instalment of such works are not in compliance with
the applicable Hungarian regulations and/or may cause significant damage to the
Office Building. The Parties agree that the Tenant shall not be obliged to
remove and/or reinstall the external staircase, diesel generator, slab
reinforcement for such generator and the server room in case of the termination
of this Lease (howsoever arising).

 
9

--------------------------------------------------------------------------------

5.4
The Tenant shall be responsible for installing the phone and computer network at
its own expense and installing and maintaining any equipment specifically
installed by the Tenant without the Landlord’s approval.




5.5
The Landlord shall hire a technical supervisor (“Technical Supervisor”) to
ensure quality, and that all health and safety requirements (“Requirements”) are
met in accordance with Section 5.1. The Tenant shall provide all necessary
information to the Technical Supervisor upon receipt of a reasonable request for
such information during and after the fit-out works carried out by Tenant. The
Technical Supervisor will report to the Landlord on a regular basis and will
issue a warning to the Tenant if the Requirements are not met or unapproved fit
out works are carried out and the Tenant has to respond within 1 day to the
Landlord. For the avoidance of doubt the Tenant shall not be obligated to remedy
any such issue in regards the Requirement or unapproved fit-out works within 1
day. The Parties shall negotiate in good faith a reasonable period of time from
receipt of a warning from the Technical Supervisor during which the Tenant shall
have to remedy any of the aforementioned issues in regards the Requirements or
any unapproved fit-out works. The Technical Supervisor has the right to
terminate all fit-out works if the Requirements are violated and not remedied
within the time period agreed between the Parties but 15 days at the latest
after the warning has been issued, unless the Parties agree otherwise. The
Landlord and Technical Supervisor have a right to enter into the Premises at any
time during the fit-out works. All costs and damages incurred as a result of
such deviation from the Requirements shall be the Tenant’s responsibility.




5.6
Any installation of equipment by Tenant which is related to, or affects the
operation of Office Building’s central fire alarm system, fire detection system,
Building Management System, CCTV, Intruder Alarm System and Access Card System
may only be carried out by Unielektro Biztonságtechnikai Kft.| (H-1075 Budapest,
Károly krt. 13-15.) or any other contractor approved by the Landlord on the
basis of the detailed Execution Drawings approved by the Parties. For the
avoidance of doubt, the Tenant shall have the right to select its own suppliers,
subcontractors etc. in respect of any  other works (including the approved
fit-out works) without the prior approval of the Landlord.




5.7
The Tenant shall be responsible for all damage or loss caused to the Office
Building, the Condominium and the Common Establishments by it, its employees,
subcontractors, suppliers or any third party instructed or engaged by the Tenant
in the course of fit-out works, moving materials in and out of the Premises, as
well as securing and guarding the Premises during such works.




5.8
The Tenant shall notify the Landlord in writing 5 days prior to the start date
of the fit-out works including any requirements it has in regards storage of any
material or security of the premises. The Tenant shall also notify the Landlord
in writing 5 days prior the finish date of the fit-out works which cannot be
later than 31 March 2013 in respect of the Office Premises other than those
located on the 2nd floor of the Office Building and 31 March 2014 in respect of
Office Premises located on the 2nd floor of the Office Building so that the
Landlord can take a status report on the completion of the fit-out works of the
respective Premises (“Status Report”) that shall be attached as Appendix 7/c and
serves as the base document of the return of the Premises as in Section 7.7. The
Parties agree that any delay in the respective finish date of the fit-out works
by the Tenant ( provided that such delay does not exceed 90 days) shall not
constitute a breach of this Lease and Tenant shall have no liability to Landlord
except for the payment obligations of the Tenant under Sections 11.1 and 12.6
below.

 
10

--------------------------------------------------------------------------------

5.9
Tenant shall provide all documentation, including manuals, proofs of origin,
maintenance protocols in Hungarian language as well as the effective execution
drawings (if changed or altered from the ones Landlord provided as Execution
Drawings) in electronic dwg and pdf formats upon taking of the Status Report.




6.
Hand-over Date




6.1
The Landlord shall deliver the Premises to the possession of Tenant on the
Hand-over Date. The Landlord hereby warrants that the Building Department of the
Municipality of the VIIIth District has issued final and non-appealable
occupancy permits under Nr. 08-108/33/2010 and 08-261/33/2010 in respect to both
Buildings.



If owing to the activities of the Tenant, the Tenant may only start its activity
in the Premises in possession of an operation licence, it shall be the Tenant's
duty to obtain the operation licence. Any delay that may arise in relation to
the obtainment of the operation licence for any reason not attributable to the
Landlord shall not affect the payment obligation of the Tenant arising under
this Lease.



6.2
Intentionally omitted.




6.3
Intentionally omitted.




6.4
From the Hand-over Date the Tenant shall observe the rules and regulations
related to the use of the Premises, including without limitation Appendix No. 8.




6.5
Intentionally omitted.




6.6
Intentionally omitted.




6.7
The Parties shall confirm the hand-over of the Premises by signing the hand-over
protocol issued in the form attached hereto ("Hand-over Protocol No. I").  Upon
the return of the Premises the Parties shall confirm the hand-over by signing
the hand-over protocol issued in the form attached hereto ("Hand-over Protocol
No. II").




6.8
Hand-over Protocol No. I and Hand-over Protocol No. II shall be attached hereto
as Appendix No. 7/a and Appendix No. 7/b




7.
Use of the Premises




7.1
The Landlord warrants that if the Tenant performs its obligations arising under
this Lease, the Tenant may use the Premises lawfully and without disturbance
during the Term for purposes suited to their functions without any interference
from the Landlord or any third person acting for and on behalf of the Landlord.
Furthermore the Landlord warrants that in respect of the Premises there is no
such third party right that would prevent the Tenant from the unfettered
exercise of its rights arising under this Lease.

 
11

--------------------------------------------------------------------------------

7.2
However the Landlord does not warrant that under the relevant laws the Premises
can be used for any other purpose to which the Tenant only requests the
Landlord's consent later.




7.3
The Tenant agrees to use the Premises with due care and prudence and in
accordance with the House Rules detailed in Appendix No. 8 and the reasonable
directions of the Landlord. The Premises may only be used by the employees,
guests, clients and customers of the Tenant and shall not be open to the public.




7.4
The Tenant shall only use the areas defined in Section 3.1 for purposes suited
to their functions and the Tenant and its sub-tenants may only utilise them for
purposes suited to their functions.




7.5
The use of the Premises may only be changed subject to the prior written consent
of the Landlord and with the approval of the competent authorities and the
Tenant shall procure at its own cost that these consents are obtained and remain
in effect. Should any change in the use of the Premises by the Tenant increase
the Taxes and public liabilities payable in relation to the Office Building or
the Condominium or the insurance premium of the Office Building or the
Condominium or should it result in the introduction of new taxes, then the
Landlord is entitled to charge the Tenant such public liabilities, taxes or the
amount of the increase in the insurance premium fully in the Service Charge
provided that the Landlord informed the Tenant on such circumstances in advance.




7.6
The Tenant may, at its own risk, install phone lines, radio or television sets,
printers, any network, IT equipment and other technical apparatus and furniture
in the Premises and make any decoration without the prior consent of the
Landlord.  Prior written consent shall only be necessary if the installation of
technical apparatus and furniture or the performance of decoration works affects
the Common Areas and the Common Establishments or would cause significant damage
to the Office Building or any part thereof or would jeopardise or disturb the
use of the Office Building for its intended purpose for any reason.




7.7
Save as provided for in the Execution Drawings, Sections 5.3 and 7.6, the
installation of fixtures and fittings into the Premises shall be subject to the
prior written consent of the Landlord, in which consent it shall be provided for
what will happen to such works, built-in equipment, fixtures and fittings and
materials, including their removal or ownership upon the termination of the
Lease. In relation to fit-out works carried out by the Tenant in accordance with
the Execution Drawings and Section 5.3 the Tenant shall not be obliged to remove
and/or reinstall any fixtures and fittings and equipment set forth in the
Execution Drawing and Section 5.3 in case of the termination of this Lease
(howsoever arising).  In the course of such works being completed at the
Premises, the relevant labour safety and fire protection rules shall be fully
observed and it shall be the Tenant's responsibility to observe and comply with
all relevant laws and the Landlord shall not be liable for the consequences
arising from the breach of such laws and rules by the Tenant.




7.8
During the mounting and/or installation the Tenant is obliged to follow the
Hungarian laws and regulations, standards and norms concerning such equipment or
fixtures and fittings. The Tenant may not build in or install any equipment,
fixtures and fittings or materials which are not in conformity with the said
rules and/or which may jeopardise the Office Building or the Condominium or the
use thereof for their intended purpose or the quite enjoyment thereof. Before
installing any equipment that would mean loading in excess of 5 KN/m2, the
Tenant shall hold prior consultations with the Landlord as to the place of
installation of the equipment.

 
12

--------------------------------------------------------------------------------

7.9
If the Tenant does not perform any of its obligations set out above, the
Landlord is entitled to request that the Tenant should immediately remove any
equipment or fixture built-in in breach of this Lease. If the Tenant fails to
perform this request, this shall be deemed to be a serious breach and the
Landlord is entitled to remove the equipment or fixture at the Tenant's expense
and/or terminate this Lease. The Parties agree that this Section 7.9 shall not
apply in the event of a breach on the part of the Tenant if it does not result
in any damage to the Office Building and does not limit the operation of the
Office Building by the Landlord and does not result in a disturbance of the use
of the Office Building by other tenants.




7.10
If due to the Breach by the Tenant of its obligations under Section 7.9 above,
an authority imposes a fine or prohibits using the whole or any part of the
Condominium or Office Building for the future, or the authority imposes an
obligation on the Landlord or any other owner of the Condominium or prohibits
the Landlord from anything or requires the Landlord to provide anything, the
Tenant is obliged to comply with this obligation immediately and is obliged to
compensate the Landlord or any other owner of the Condominium against any fine,
damage, claim enforced against the Landlord or any other owner of the
Condominium and/or any other costs incurred in the course of such proceedings.




7.11
The Tenant shall be liable for all damage or loss caused by it or by its
employees, visitors, customers, clients, suppliers, contractors, or any third
party engaged or instructed by the Tenant, to the Premises. It is agreed that
any person, other than the Tenant’s employees invited to and/or let in the
Premises by the Tenant shall be deemed to be a visitor. The Tenant shall be
responsible for all damage or loss caused to the Office Building, the
Condominium and the Common Establishments by it, its employees, guests, clients,
customers, in particular suppliers or contractors or any third party engaged or
instructed by the Tenant in the course of moving in to or out of the Premises.




7.12
The Landlord shall not be responsible for causing any damage or loss or
inconvenience to the Tenant which the Tenant has suffered due to the suspension
of the service or public utility supplies which is not within the scope of
responsibility of the Landlord under the applicable law(s) and/or this Lease or
on a temporary basis, or which arises due to Force Majeure. A defect is deemed
to be "temporary" if its duration does not exceed one (1) business day / per
event or eight (8) days / per calendar year provided in each case that the
Landlord has informed the Tenant in writing on such suspension of services or
utilities as soon as it becomes or should have become aware of the suspension.
In such a case the Landlord shall use its best efforts to repair the defect. For
any other case of the suspension of the service or public utility supplies
Section 16.11 and/or if applicable Section 16.7 shall apply.




7.13
The Landlord reserves the right for free and uninterrupted passage of water,
steam, sewage, air, gas, electricity, data transmission cables and telephone
from and to any part of the Office Building through the Conducting Media used
generally in the Office Building which are now upon or under the Premises
subject to not limiting the Tenant's public utility capacities (including the
aforementioned services in this Section 7.13) granted at the commencement of
this Lease.




7.14
The Landlord shall not be responsible for any damage caused to or the loss or
destruction of assets and things owned by the Tenant or brought onto or placed
in the Premises, the Office Building or the Condominium by third parties unless
the same has been caused by the Landlord or any employee, agent, or
sub-contractors of the Landlord.

 
13

--------------------------------------------------------------------------------

7.15
The Tenant agrees to observe the House Rules included in Appendix No. 8 to this
Lease and all amendments thereto (if any) and cause the same to be observed. The
Landlord reserves the right to implement reasonable changes and amendments to
the House Rules in order to maintain the good working order of the Office
Building but if any amendment to the House Rules is in conflict with or
inconsistent with this Lease, then the provisions of this Lease shall prevail in
respect of the Tenant.




7.16
The Landlord reserves the right to set requirements for the uniform size,
quality and material of the corporate signboards displayed by the Tenant in the
ground floor lobby. The Landlord permits the Tenant to display one (1) Signage
per floor in the Common Areas on each floor rented by the Tenant.



The Tenant is only permitted to display any Signage or any other object
influencing the appearance of the Office Building on the exterior, at the
entrance, on the windows of the Premises or any part of the Premises or the
Condominium visible from outside with the prior written consent of the Landlord.
The Landlord hereby gives its consent to the Tenant placing Signage at any two
of the places as indicated by arrows in Appendix No. 9.


The Tenant may only put up signs as provided for in this Section and in Appendix
No. 9.



8.
Maintenance and Repair of the Premises




8.1
The Tenant agrees to preserve the condition of the Premises at its own expense
as it is described in the relevant Status Report beyond normal wear and tear, it
shall in particular perform at its own costs the tasks listed in column
„Obligations of the Tenant Directly” in Appendix No. 2/c.




8.2
The Tenant shall keep the inside paintwork tidy and protect it beyond normal
wear and tear. This obligation includes any enhancements and additions to the
Premises and to any other kind of the fixtures and fittings of the Landlord
built in the Premises. Definitions of maintenance and repair jobs to be
performed by the Tenant shall be included in column „Obligations of the Tenant
Directly” in Appendix No. 2/c.




8.3
Intentionally omitted.




8.4
The Landlord and/or the Manager is entitled to request the Tenant by registered
mail to make all maintenance and repairs which belong to the Tenant's scope of
duties under this Lease and which the Landlord and/or the Manager acting
reasonably deems necessary to perform. The Tenant shall begin carrying out such
repairs within a reasonable period of time but within not more than thirty (30)
days of the receipt of the mail. If the Tenant fails to fulfil its obligation
under this Section 8.4, the Landlord and/or the Manager is entitled to enter the
Leased Premises and cause the necessary works to be carried out at the Tenant's
expense by giving at least 8 days prior written notice.




8.5
The Tenant shall comply in all respects with all provisions of the law and
regulations of any competent authority relating to the Office Building or
activities carried out in the Office Building by the Tenant. The Tenant shall
indemnify the Landlord against all actions, proceedings, claims or demands which
may be brought or made by reason of any breach of the Tenant of such provisions.

 
14

--------------------------------------------------------------------------------

8.6
Save as provided for in the Lease (including the applicable appendices) without
the prior written consent of the Landlord, no alterations may be made to the
Premises. Unless otherwise agreed by the Parties, the Tenant shall carry out
such alterations proposed by it at its own expense and risk. It shall also be
the Tenant's obligation to obtain all official permits, licences and approvals
necessary for the implementation of the alterations.




8.7
The Landlord and/or the Manager shall maintain the Office Building, Common
Establishments and Common Areas appropriately and perform its obligations set
out in Appendix No. 2/c. The definition of maintenance and repair jobs to be
performed by the Landlord and/or the Manager shall be included in Appendix No.
2/c.




8.8
The Parties expressly agree that the Landlord and/or the Manager shall be
responsible to make all and any repairs defined as one falling within the
Landlord's and/or the Manager's scope of responsibility in Appendix No. 2/c




8.9
If in the course of the repairs made upon the Tenant's instruction at the
Tenant's expense or in the course of the works carried out or caused to be
carried out by the Landlord and/or the Manager in place of the Tenant which
would have been the Tenant's duty (in this Section 8.9 „Initial Repairs”), any
defect occurs, the Landlord is obliged to repair the defects of such Initial
Repairs at its own expense provided that the Tenant has fully reimbursed the
Landlord for the cost of the Initial Repairs.




8.10
The Tenant is obliged to notify the Landlord and/or the Manager promptly
becoming aware of any necessary repairs that are within the Landlord's and/or
the Manager's scope of responsibility. If the Tenant fails to give such notice,
the Tenant shall be made responsible for any loss or damage arising as a result
of the failure to perform this obligation. The Landlord and/or the Manager
agrees to take the measures with due care that may be necessary to perform the
repairs of which the Tenant has given appropriate and prompt notice.




8.11
The Landlord and/or the Manager is entitled to carry out any such structural or
material alteration inside or outside the Premises upon eight (8) days' notice
prior to the commencement of the works that is necessary to maintain or duly
operate the Office Building, the Condominium, the Common Areas or Common
Establishments. However, the works shall be performed without materially
disturbing or disrupting the Tenant’s use of the Premises for their intended
purpose and shall not cause any unnecessary inconvenience or disturbance to the
Tenant's activity during working hours.




8.12
Before the commencement of any maintenance works, repairs and renewal, including
any works required to the services listed in Section 7.12 above, the Landlord
shall give the Tenant eight (8) days' prior written notice of the services that
will be suspended for the time being for the duration of such works. However,
the works shall be performed without materially disturbing or disrupting the
Tenant’s use of the Premises for their intended purpose and shall not cause any
unnecessary inconvenience or disturbance to the Tenant's activity. No written
notice is necessary in the event of an emergency or a threat of further damage.




8.13
The Tenant shall be obliged to designate persons who shall co-operate with the
Landlord and/or the Manager and in whose presence  alterations may be carried
out. If the Tenant fails to designate such persons within three (3) days, the
Landlord and/or the Manager shall have the right to enter the Premises at a time
previously indicated without the consent of the Tenant. No such notice is
required in case of emergency or a threat of further damage.

 
15

--------------------------------------------------------------------------------

8.14
The Landlord and/or the Manager or their respective authorized representative
shall be entitled to check during normal business hours whether the Premises are
in a good condition and to visit the Premises together with prospective new
tenants twelve (12) months prior to the expiry of this Lease provided that it
sends two (2) business days' prior written notice and shall procure that such
visits shall not hinder materially the Tenant’s use of the Premises for their
intended purpose and unnecessarily disturb the normal course of business of the
Tenant.




8.15
If this Lease terminates or expires for any reason, the Parties shall jointly
issue Hand-over Protocol No. II in respect of the Premises upon the return of
the Premises. In Hand-over Protocol No. II the Parties record the works to be
performed in order to restore the condition of the Premises as it was recorded
in the Status Report, save for normal wear and tear and any alterations made by
the Tenant as set out in Section 5.3 and the Execution Drawings or in relation
to which the Landlord has released the Tenant from the obligation to restore the
original condition (“Restoration Works”) under this Lease. Parties agree that
upon the request of the Tenant they shall conduct bona fide negotiations prior
to the termination or expiry of the lease on the costs of the Restoration Works
and the performance of the Restoration Works by either the Tenant or the
Landlord on the agreed costs (if applicable), and any such agreed Restoration
Works and the costs associated with such works shall be set out in writing.




8.16
Save as provided in Section 7.7, (i) the Tenant agrees to return to the Landlord
the Premises with vacant possession and perform the agreed Restoration Works
prior to the date of termination or expiry of this Lease and (ii) the Tenant
shall be obliged to remove its equipment, fixtures and fittings that can be
removed without causing structural damage to the Premises, unless otherwise
agreed with the Landlord in accordance with Section 7.7..




8.17
Unless otherwise agreed by the Parties, any works or alterations which cannot be
removed without structural damage shall be transferred to the property of the
Landlord without any claim for damages or indemnification.




8.18
After the termination of this Lease for any reason, the Tenant is not entitled
to claim to be located elsewhere or claim replacement premises from the
Landlord.




8.19
Upon the termination of this Lease, the Tenant shall surrender each key, each
element of the relating entrance system and entrance card to the Landlord. If
the Tenant fails to perform this obligation until the termination date of this
Lease, the Landlord is entitled to replace all locks at the Tenant's expense.




9.
Sub-lease, Assignment




9.1
With the prior written consent of the Landlord the Tenant may sub-let the whole
or any part of the Premises. The consent of the Landlord may not be unreasonably
withheld, delayed or conditioned. The Landlord shall respond to any request for
this purpose within thirty (30) days of the submission of such request. In case
the Landlord does not respond to such request of the Tenant within 30 days, the
Tenant shall serve an 8 day notice to Landlord. Should the Landlord not respond
to the request of the Tenant within 8 days from the receipt of the Tenant’s
notice, the consent of the Landlord to the sub-lease shall be deemed to have
been given. Notwithstanding the above, the Tenant may sublet the whole or any
part of the Premises to any company which is Controlled by the Tenant or which
Controls the Tenant without the prior consent of, but upon prior written notice
to, the Landlord.

 
16

--------------------------------------------------------------------------------

9.2
The sub-tenant shall comply with the provisions of this Lease fully. The Tenant
shall be responsible to the Landlord for ensuring that each sub-tenant complies
with the provisions of this Lease. The Tenant shall deliver the Landlord the
sub-lease agreement for approval before its execution or if it is amended,
before the execution of the amendment (and the Landlord’s approval shall not be
unreasonably withheld or delayed to such sub-tenancy agreement).




9.3
The term of the sub-lease may not exceed the period remaining from the Term at
the date of execution of the sub-lease agreement. It is understood that the
termination of this Lease for any reason shall automatically result in the
termination of the sub-lease agreement(s) and the Tenant shall provide for this
in the sub-lease agreement.




9.4
The Tenant may only transfer its rights and obligations under this Lease to any
third persons in respect of a part or the whole of the Premises with the prior
written consent of the Landlord.




9.5
The Landlord may transfer its rights and obligations arising under this Lease to
any third person with prior notice to, but without the consent of, the Tenant.
Any notice of transfer given by the Landlord to the Tenant shall mean that the
Landlord waives all its rights and obligations under this Lease. Upon the
Landlord's request the Tenant shall confirm in writing that it has acknowledged
the transfer of rights and/or obligations by the Landlord.




9.6
The Landlord is entitled to sell, encumber or mortgage the Premises and the
Property including the Premises without prior notice to, and without the prior
consent of the Tenant provided that this does not prevent the Tenant from using
the Premises for their intended purpose.




9.7
The Tenant has no pre-emption or right of first refusal in respect of the Office
Building, the condominium unit or the Property.




10.
Bank Guarantee / Security Deposit




10.1
To secure the performance of the Tenant's payment obligations under this Lease,
including the Rent, the Provisional Service Charge and other Fees and the
obligation to reimburse expenses and pay indemnity or damages, the Tenant shall
provide to the Landlord an unconditional and irrevocable bank guarantee issued
by HSBC Bank Luxembourg or any other bank previously accepted by the Landlord in
the amount set out in Section 10.2 and 10.3 substantially in form and content as
provided in Appendix No. 3. ("Bank Guarantee") or provide the Landlord with a
security deposit in the same amount as a security deposit ("Security Deposit").
Any interest payable on the Security Deposit shall be due to the Landlord.




10.2
The Tenant shall provide the Bank Guarantee or Security Deposit to the Landlord
within fifteen (15) calendar days of the execution of this Lease in the amount
set out in Appendix 6/c Phase(1) Section. If the Tenant fails to perform its
obligation to provide the Bank Guarantee or the Security Deposit, the Landlord
is entitled to cancel this Lease, in which case Section 16.6 shall apply.

 
17

--------------------------------------------------------------------------------

10.3
Parties agree that the amount of the Bank Guarantee or Security Deposit shall be
increased by the amount set out in Appendix 6/c Phase(2) Section  and by 31
March 2014 the Tenant shall provide a new Bank Guarantee on this amount. It is
further agreed that the amount of the Bank Guarantee or Security Deposit shall
be increased according to the rate of adjustment to the Rent from time to time
and the amount of the Provisional Service Charge specified by the Landlord. The
Tenant shall deliver to the Landlord the necessary supplement to the Bank
Guarantee or Security Deposit within fifteen (15) days of the receipt of the
notice of the adjustment as prescribed in Section 13 of this Lease and the
modification to the Provisional Service Charge under Section 12.4. failure to do
so shall qualify as material breach of contract.




10.4
The Bank Guarantee or Security Deposit shall be valid until the Expiry Date
(unless the term of the lease is extended in accordance with Section 4.3)  plus
sixty (60) more days. If the Tenant fails to perform or delays performing, or
fails to fully perform any of its payment obligations set out above and in this
Lease, the Landlord is entitled to draw down the amount of the Bank Guarantee or
satisfy its claim from the Security Deposit.  If the Landlord is entitled to
draw down the amount of the Bank Guarantee as provided for above, it may draw it
down with 8 days’ prior written notice to the Tenant, directly contacting the
issuing bank. The Tenant acknowledges that the issuing bank performs the
Landlord's draw-down request without making any enquiry about the underlying
legal relationship. The Landlord shall give back the Bank Guarantee or the
actual balance of the Security Deposit within 30 days from the termination of
this Lease, if the Tenant has fulfilled its obligations under this Lease. In
case the Landlord has any outstanding undisputed receivable against the Tenant,
the amount of the proved outstanding undisputed receivable can be deducted from
the Bank Guarantee or the Security Deposit.




10.5
If the Bank Guarantee is drawn down or the Security Deposit is utilised, the
Tenant shall replenish the Bank Guarantee or Security Deposit within fifteen
(15) days up to the amount set out in this Lease. If the Tenant fails to meet
this obligation, this shall constitute a serious breach because of which the
Landlord is entitled to terminate this Lease.




10.6
If the term of the Bank Guarantee is shorter than the term under Section 10.4
above, or the Bank Guarantee is revoked by the issuing bank, the Tenant shall
provide the Landlord with a new Bank Guarantee before not less than fifteen (15)
business days of the expiry of the Bank Guarantee or the expiry date of the
notice period of the revocation and the term of such Bank Guarantee may not be
shorter than the day falling a year after the expiry date of the former Bank
Guarantee unless the expiry date set in accordance with Section 10.4 occurs
sooner. If the Tenant fails to provide the new Bank Guarantee to the Landlord by
this time, the Landlord may draw down the valid Bank Guarantee in full, and hold
the amount drawn down as a Security Deposit until the Tenant provides the
Landlord with an appropriate new Bank Guarantee, which shall from then on
function as the Bank Guarantee.




11.
Rent




11.1
The Tenant shall pay a Rent for the occupation of the Premises provided in Rent
(1) section of Appendix 6/a from 1 April 2013 until 31 March 2014.



The Tenant shall pay a Rent for the occupation of the Premises provided in Rent
(2) section of Appendix 6/a from 1 April 2014 until the expiry or the
termination of this Lease. In case of an extension of the Lease in accordance
with Section 4.3 the Rent corresponding to the Premises in respect of which the
Lease Term is extended, shall be payable.
 
18

--------------------------------------------------------------------------------

11.2
The base for the calculation of the Rent shall be the Leased Area which, for the
avoidance of doubt, is increased with the Building Common Area Ratio in relation
to the Office Premises as provided in Appendix 6/a. The amount and due date of
the Rent shall be independent of the extent of utilisation of the Premises by
the Tenant save for the events set out in Section 16.7 (b), 16.8 (b) and 16.11
when the Premises or any part thereof is/are not suitable to be used for their
intended purpose.




11.3
The Rent for the Leased Area of the Office Premises shall be 13.5 EUROS +
VAT/square metre/month.




11.4
The Parties agree that in respect of the 4th and 3rd floors of the Leased Area
of the Office Premises the Landlord shall grant a discount of 6.75 EUROS/square
meter/month from the Rent (11.3) set forth in this Lease from 1 April 2013 until
31 March 2014.




11.5
The Landlord shall indicate the discount given by it for the relevant period in
the invoice issued by it.




11.6
The Parties represent that they took into consideration the rate of the discount
described above when agreeing on the commercial terms and conditions of this
Lease and the discount fundamentally influenced the Tenant's decision to rent
the Premises offered in the Office Building.




11.7
The Rent for the Storage Premises shall be 6.5 EUROS + VAT/square metre/month.




11.8
The Rent for the Parking Spaces shall be 90 EUROS + VAT/parking space/month.




11.9
Intentionally omitted.




12.
Service Charge, Supplementary Service Charge




12.1
The Tenant shall pay the Service Charge required for the operation of the Office
Building and the Supplementary Service Charge connected to the Premises.



The column „Obligations of the Tenant Through the Service Charge” in Appendix
No. 2/c and Appendix No. 6/b to this Lease list the scope of services,
activities and costs having an impact on the Service Charge. Appendix No. 6/b
also lists the scope of Supplementary Services.



12.2
Intentionally omitted.




12.3
Intentionally omitted.




12.4
On or before 31 January of each calendar year the Landlord is entitled to
determine the Provisional Service Charge with respect to the relevant calendar
year based on the scope of services, activities and costs influencing the
Service Charge. It is hereby agreed that the aggregate total amount of the the
Service Charge and the Provisional Service Charge which are controlled by the
Landlord cannot increase by more than 10% on a year-to-year basis.  For the
purposes of clarification the Parties each acknowledge and agree that if
additional categories of services and activities are added as contemplated by
Appendix No. 6/b to this Lease, then as a result neither the Provisional Service
Charge nor the Service Charge shall be increased by more than 10% in the
aggregate on a year-to-year basis.

 
19

--------------------------------------------------------------------------------

12.5
Intentionally omitted.




12.6
The Tenant shall pay the Provisional Service Charge (I) in respect of the
Premises other than the Office Premises Located on the 2nd floor of the Office
Building from the Hand-over Date of such Premises and (II) in respect of the
Office Premises Located on the 2nd floor of the Office Building from the date on
which the Status Report in connection with the Office Premises located on the
2nd Floor is prepared and agreed between the Parties, and in no event, later
than 1 April 2014 to the termination or expiry of the Lease.




12.7
The basis for the calculation of the Provisional Service Charge shall be the
Leased Area of the Office Premises. The amount of the Provisional Service Charge
shall be 3.92 EUROS + VAT/square meter/month up to 31 December 2013. In respect
of the subsequent years the Provisional Service Charge shall be determined by
the Landlord in accordance with Section 12.4 above.




12.8
The Landlord shall each year make a settlement about the Service Charge actually
incurred and shall indicate the amount paid by the Tenant in excess or its
shortfall.  The Landlord shall provide to the Tenant this settlement in the form
of a notice of Service Charge by 31 March of the following calendar year or,
upon its sole discretion, any time earlier. If the Tenant has paid an excess
amount, the Landlord will take the excess into account as a minus factor when
calculating the next Provisional Service Charge. The Tenant shall settle all its
liabilities arising out of the settlement by the due date of the next following
Provisional Service Charge at the latest on the basis of the invoice issued by
the Landlord.




12.9
Within sixty (60) days of the receipt of the notice of the Service Charge given
by the Landlord, the Tenant shall be entitled to inspect the accounting
documentation (including, but not limited to invoices) of the Landlord or its
property manager and make any objection to any item included therein. The Tenant
shall pay its liabilities notwithstanding any objection to any item.




12.10
The Parties agree to settle any dispute between them in relation to the disputed
items in the notice of the Service Charge amicably.  If the Parties cannot
settle the dispute within thirty (30) days, the Parties shall retain one of the
Big 4 consulting firms (KPMG Hungária Kft., Ernst&Young Kft.,
PriceWaterhouseCoopers Kft., Deloitte&Touche Kft.) to make an expert opinion. 
The Parties agree to accept the expert opinion of the selected and retained
consulting firm as binding upon them. The Landlord shall pay the costs of the
preparation of the expert opinion, however, in the event that the dispute is
settled in favor of the Landlord then Tenant shall reimburse Landlord for the
expenses incurred in connection with the audit.




12.11
The Tenant shall not be relieved of the obligation to pay the Provisional
Service Charge and the Service Charge even if the Tenant does not use the Common
Areas and the Common Establishments e.g. lifts, heating, air-conditioning or hot
water supply.




12.12
All duties, taxes, VAT and any other kind of local tax whatsoever in effect or
to be levied by any local or governmental authority or the Parliament in respect
of the Condominium or the Office Building ("Taxes") shall be borne by the Tenant
in the Tenant’s Proportion through the Service Charge and the Tenant shall pay
the Taxes paid by the Landlord in the Tenant’s Proportion as a part of the
Service Charge. If during the Lease Term, municipal or governmental authority
levies or imposes any tax or other public liabilities in accordance with the
foregoing, the Landlord shall automatically raise the Provisional Service Charge
in accordance with the amendment to the local or governmental laws prospectively
and with retroactive force to the first day of the quarter during which the tax
comes into effect on a pro rata basis with respect to the period already elapsed
and still remaining from the quarter. The foregoing shall apply with respect to
local or central taxes imposed on the Office Building or the Condominium. For
the avoidance of doubt, Taxes shall not include taxes imposed on the profit of
the Landlord or on the turnover of the Landlord in general.

 
20

--------------------------------------------------------------------------------

12.13
It is understood that the Tenant shall pay the Landlord a Supplementary Service
Charge for Supplementary Services from the Hand-over Date for the Lease Term, or
until such time the Tenant concludes a contract with the provider direct (if
applicable). The Supplementary Service Charge shall be paid monthly in arrears
on the basis of the invoices issued by each company providing the supply or
services. It is the obligation of the Tenant to perform such payment
obligations. The failure by the Tenant to meet this obligation shall constitute
a serious breach of this Lease.




12.14
The Parties agree that in the event that the Tenant uses further services for
the use of the Premises outside the scope of the Supplementary Services, e.g.
telecommunications, internet, etc. the Tenant shall perform the provisions of
the service agreements made with each service provider at all times.




13.
Rent Adjustment




13.1
The amount of the Rent to be paid shall be reviewed and adjusted in each year
during the entire Lease Term effective as from 1 January of the relevant
calendar year based on the Consumer Price Index provided that the Rent shall
never be lower than the Rent which was applicable in the immediately preceding
year. The first adjustment shall take place in respect to the Rent payable in
the calendar year 2014   effective from Jan. 1, 2014. In the case of such first
adjustment, the Rent shall be multiplied with a fraction the numerator of which
shall be the last available Consumer Price Index prevailing on the date of the
adjustment and the denominator of which shall be the Consumer Price Index
prevailing on November, 2012 (i.e. this is the inflation multiplicator
applicable in year 2014).Accordingly, the formula for the calculation of the
first adjustment shall be the following:



[image0.jpg],


if this index is larger than one, otherwise Index [2014]= 1, so that


Rent [2014] = Rent [original] X Index [2014], for offices, parking and storage
unites as well, where N= 2015, 2016 … 2023.


In the following calendar years, the inflation multiplicator of each relevant
calendar year shall be calculated as follows: the inflation multiplicator of the
calendar year preceding the relevant year shall be multiplied by a fraction the
numerator of which equals to the Consumer Price Index prevailing in January of
the relevant year and the denominator of which equals to the Consumer Price
Index prevailing in January of the calendar year preceding the relevant year,
unless such fraction is less than one, in which case the inflation multiplicator
of the relevant calendar year shall be one. Accordingly, the formula for the
calculation of the further adjustments shall be the following:
 
21

--------------------------------------------------------------------------------

[image1.jpg] ,


if this index is larger than one, otherwise Index [Year(N)]= 1, so that


Rent [Year(N)] = Rent [Year(N-1)] X Index [Year(N)], for offices, parking and
storage unites as well, where N= 2015, 2016 … 2023.


Until the Tenant receives notice on the amount of the adjusted Rent from the
Landlord, the Tenant shall pay the same Rent. On the first Rent payment date
after the Tenant received the notice of the adjusted Rent from the Landlord, in
addition to the adjusted Rent the Tenant shall pay the amount by which the
adjusted Rent exceeds the former Rent prorated according to the each day elapsed
from 1 January of the relevant year until the relevant Rent payment date.



13.2
The first adjustment shall take place as from 1st January 2014.




13.3
If the Consumer Price Index is not published or cannot be applied for any other
reason, the Landlord may replace the Consumer Price Index with a comparable
index based on the changes published by Eurostat in the cost of living for
consumers and the purchasing power of the euro.




14.
Payments




14.1
The Tenant shall pay the Rent in euro (EUR), the Provisional Service Charge and
the Supplementary Service Charge in forint (HUF).




14.2
Save for the rent free period specified in Section 11.1, the Tenant shall pay
the Fees required in this Lease monthly in advance on the basis of an invoice
issued by the fifteenth (15th) day of the month preceding the first month of the
relevant month and the deadline for payment shall be the first (1st) day of the
month. Without respect to the foregoing, the first invoice in respect to the
Provisional Service Charge payable for the Premises other than those located on
the 2nd floor (which invoice shall include, in the case of a fraction of a
calendar month the Fees payable for such fraction of a calendar month) shall be
issued by the Landlord on the Hand-over Date and the Tenant shall pay the
invoice within 15 (fifteen) days of the receipt of the same.




14.3
The Landlord shall issue a separate invoice for each of the Rent, Provisional
Service Charge and the Supplementary Service Charge to be paid.




14.4
If pursuant to an expressed provision of this Lease any amount denominated in
euro (EUR) shall be payable in Hungarian forints (HUF) then the forint (HUF)
equivalent of such amount shall be calculated such that the euro (EUR) shall be
converted into forints (HUF) at the exchange rate of the National Bank of
Hungary valid on the date of issuance of the invoice. If the forint is no longer
the lawful currency of the Republic of Hungary, then all payments falling due
thereafter under this Lease shall be paid in the new lawful currency of the
Republic of Hungary.

 
22

--------------------------------------------------------------------------------

14.5
Payments to be made under this Lease shall become due and payable against the
proper invoice of the Landlord issued in accordance with Section 14.2 without
any further notice, request, reminder etc. of the Landlord except as otherwise
provided for in this Lease. Any payment obligation shall be deemed to be
performed and discharged only if credited to the bank account of the Landlord.




14.6
Payments shall be made to the following bank accounts:




·
Rents in EUR to be paid to: 10918001-00000024-97040037




·
Provisional and Supplementary Service Charge to be paid to:
10918001-00000024-97040075




14.7
If the Tenant fails to pay the whole or part of Rent or the Provisional Service
Charge or any other liability that has fallen due under this Lease, the Tenant
shall pay Default Interest for the period from the due date until it is paid to
the Landlord. If the due date of a payment is Saturday, Sunday or public
holiday, then the interest shall be paid on the second (2nd) business day
following the due date.




14.8
If there is more than one amount outstanding at the same time, then any payment
made shall be applied to discharge the amount outstanding for the longest period
of time.




14.9
The Tenant shall have no right to reduce, set off from or retain against Rent,
the Provisional Service Charge or the Service Charge any claims against the
Landlord excluding those which are explicitly allowed under this Lease or
finally determined by the Court of Arbitration or amicably settled by the
Parties.




15.
Insurance




15.1
Throughout the Term the Landlord shall keep insured, on a full reinstatement
basis, the Office Building and all fixtures of an insurable nature (other than
those which the Tenant is entitled to remove) against loss or damage by fire and
any other risks, perils and contingencies (and accidental cover, costs, fees and
expenses) and all usual commercial property risks available in the market,
together with architects’, surveyors’ and other requisite professional advisers’
fees in relation to the reinstatement of the Premises and the one- year’s loss
of Rent and Service Charge. The Landlord shall be liable for any and all damages
incurred to the Landlord as a result of the failure by the Landlord of observing
its obligations set forth hereunder, including the case, where any damages
incurred to the Landlord where as a result that the insurance company of the
Landlord has refused to make any payment in respect to damages/insured events
due to the delay of the Landlord of performing its reporting obligations




15.2
The Tenant shall duly pay the Landlord the costs of the property insurance of
the Office Building as a part of the Provisional Service Charge and the Service
Charge set out in Appendix No. 6/b.




15.3
On its own account, and in its own name, the Tenant shall take out adequate
insurance to cover liabilities, including tenants’ liability insurance, and
general civil third party liability insurance etc. Tenant shall be responsible
to insure at its own costs, against all risk, all equipment, furniture, goods
and other movable items owned by the Tenant or any third party other than the
Landlord or its assignees inside the Premises. In such a case, the Tenant shall
inform the Landlord within 1 (one) business day of becoming aware of the
occurrence of the insured event/damages and justify that the damages have been
reported to the insurance company of the Tenant. The Tenant shall be liable for
any and all damages incurred to the Tenant or the Landlord as a result of the
failure by the Tenant of observing its obligations set forth hereunder,
including the case, where any damages incurred to the Landlord as a result that
the insurance company of the Landlord has refused to make any payment in respect
to damages/insured events due to the delay of the Tenant of performing its
reporting obligations.

 
23

--------------------------------------------------------------------------------

15.4
The Tenant shall take out construction and installation insurance for fit out
and decoration works to be carried out by the Tenant and for renewal and
reconstruction works if the Tenant carries out works of such nature inside the
Premises for a period until the completion of such works. The insurance shall
cover any damage or loss that may be caused to the Premises and the Office
Building comprising the Premises and the Condominium, and, to a reasonable
extent, any damage or loss that may be caused to third persons.




15.5
The Parties agree that the Tenant shall present the original of its insurance
policy to the Landlord by the Hand-over Date, or in the case of the insurance
policy referred to under Section 15.4 above, until the date of commencement of
the works, at the latest and its duplicate shall form Appendix No. 4 to this
Lease. The insurance of the Tenant shall be renewed each year with the avoidance
of an uninsured gap between the two insured periods. The Tenant shall present
the new insurance policy to the Landlord before the renewal date of the
insurance. Should the Lessee fail to comply with its obligation hereunder then
it shall qualify as a serious breach of this contract.




15.6
On the Hand-over Date at the latest and thereafter whenever the other Party so
desires, the Parties shall certify to each other once a year that they have
taken out adequate, suitable insurance for the relevant year as prescribed in
this Lease.




15.7
Should any change in the use of the Premises increase the insurance premium, the
Landlord shall notify the Tenant without delay of the Insurer's intention to do
so after it becomes aware of such intention and the Parties shall take all
reasonable efforts with the involvement of the Landlord's insurer so that the
increase can be avoided or kept to a minimum. The Tenant is obliged to reimburse
the Landlord for any increase in the premium that occurred notwithstanding their
efforts due to a change in the use of the Premises.




16.
Termination of the Lease and Hold-over




16.1
This Lease may only be terminated by either Party for the reasons expressly set
forth in this Lease.




16.2
This Lease terminates for the following reasons:




(a)
at any time if the Parties terminate this Lease by common consent;




(b)
upon the expiry of the Term;




(c)
in any other case specified in this Lease or in the laws.

 
24

--------------------------------------------------------------------------------

16.3
The Landlord may terminate this Lease in writing with immediate effect, if the
competent court has ordered the commencement of liquidation proceedings against
the Tenant, the Tenant filed for bankruptcy of liquidation against itself or a
corporate resolution has been passed on voluntary dissolution, and if the Tenant
proposes a composition with its creditors.




16.4
The Landlord may terminate this Lease in writing pursuant to the provisions set
forth below if the Tenant breaches any of its following obligations:




(a)
the Tenant falls in delay with any of its payment obligations under this Lease
(including, among others, the obligation to pay the Rent or the Provisional
Service Charge or the Supplementary Service Charge) for more than one (1) month.
In this case the Landlord requests the Tenant to perform its payment obligation
within eight (8) days. If the Tenant fails to perform its payment obligation
within eight (8) days of the evidenced receipt of such request, then the
Landlord may terminate this Lease upon eight  (8) days' prior written notice to
the Tenant;




(b)
the Tenant fails to replenish the Bank Guarantee or the Security Deposit drawn
down by the Landlord up to the level required in this Lease by the time set out
in Section 10.5. In this case the Landlord requests the Tenant to perform its
obligation within eight (8) days. If the Tenant fails to meet its obligation to
provide or replenish a Bank Guarantee or the Security Deposit within eight (8)
days of the evidenced receipt of the request, then the Landlord may terminate
this Lease upon eight  (8) days' prior written notice to the Tenant;




(c)
the Tenant fails to perform any other of its material obligations set out in
this Lease or in the laws in addition to the obligations set out in Sub-sections
(a) and (b) above, including without limitation non-compliance with the
provisions of Sections 8.6, 9.1, 9.4, 10.2, 10.3 and 15.5, by the time indicated
by the Landlord in writing. In this case the Landlord may terminate this Lease
in writing upon fifteen (15) days' prior notice to the Tenant;




(d)
the Tenant and/or the persons sharing the Premises with the Tenant do(es) not
use the Premises as provided for in this Lease or disturb the peaceful enjoyment
of other tenants of the Office Building or the Condominium. In such cases the
Landlord requests that the Tenant should cease to do so or refrain from doing
so, reminding the Tenant of the consequences of such acts. If the Tenant does
not cease to act like that or repeats such acts objected to, the Landlord shall
be entitled to terminate this Lease upon eight (8) days prior written notice to
the Tenant,.




16.5
The notice of the breach by the Tenant of its obligations under this Lease shall
contain the breach committed by the Tenant and remind the Tenant that the
Landlord may terminate this Lease if the Tenant fails to remedy the breach in a
timely manner. The Parties hereby confirm that in the determination of the terms
and conditions of the termination they deviated from the provisions of Act No.
LXXVIII of 1993 on the Lease and Alienation of Flats and Premises by mutual
consent.




16.6
If under Sections 16.3 or 16.4 the Landlord terminates this Lease for a reason
for which the Tenant is responsible, the Tenant shall pay the Landlord six (6)
months' Rent and Provisional Service Charges in a lump sum as liquidated damages
for failure plus a part of the amount (I) of the discount from the Rent set
forth in Section 11.4 above and (II) the amount actually utilised by the Tenant
from the Landlord’s Contribution and (III) the total amount spent by the
Landlord and accepted by the Tenant in connection with the design and certain
equipment of the Premises as set out in Appendix 2/d pro rata the time period
remaining as at the date of the termination of this Lease until the Expiry Date
(as extended pursuant to the terms hereof) within fifteen (15) days of the
receipt by the Tenant of the notice of termination.

 
25

--------------------------------------------------------------------------------

16.7
The Tenant may only terminate this Lease upon not less than thirty (30) days'
notice given to the Landlord if




(a)
Intentionally omitted




(b)
the Landlord breaches any of its material obligations set out in this Lease and
as a result of the breach the Tenant cannot use:




(i)
more than 2% of the Office Premises for their intended purpose and the Landlord
does not remedy the breach within the shortest possible deadline but maximum
within thirty (30) calendar days of the receipt of the notice of the breach from
the Tenant; or




(ii)
more than 10% of the Office Premises for their intended purpose and the Landlord
does not remedy the breach within the shortest possible deadline but maximum
within fifteen (15) days;



and the Landlord shall have not provided the Tenant with suitable alternative
premises at least in the same size of the area of the Offices Premises that
cannot be used for their intended purpose for a period until the Landlord fully
restores the Office Premises in a condition suitable for their intended purpose;
or



(c)
the Landlord breaches any of its material obligations set out in this Lease and
as a result of the breach the Tenant cannot use  more than 10% of the Office
Premises for their intended purpose for an aggregate of more than 20 days within
a calendar year and/or 60 days within the Lease Term.




16.8
Total or partial destruction of the Premises shall have the following
consequences:




(a)
Should the Premises be totally destroyed during the Term, this Lease will be
automatically terminated with immediate effect. In this case the pro-rated part
of any Rent, Provisional Service Charge already paid shall be refunded.




(b)
Should the Premises be in part destroyed during the performance of this Lease,
either Party shall be entitled to cancel this Lease with immediate effect by
written notice (sent by registered mail with the acknowledgement of receipt), if
more than 25% of the Leased Area of the Office Premises are destroyed to such an
extent that the time required for restoration exceeds five (5) months and the
Landlord shall have not provided suitable alternative premises for the Tenant
for the duration of the restoration works. In this case the amount remaining
from the Rent, Provisional Service Charge already paid following the deduction
of sums outstanding and owed to the Landlord shall be refunded to the Tenant.




16.9
If the Tenant holds over to the Premises after the termination of this Lease 
and such hold over is not attributable to the Landlord, the Tenant shall pay a
fee for the period of the hold-over equivalent to the double amount of the pro
rata Rent set out in this Lease for the period of the hold-over against the
proper invoice of the Landlord. The Landlord shall invoice the fee payable for
the hold-over in arrears every fifteen (15) days, granting eight (8) days from
the date of the receipt of the invoice for payment. The Tenant shall reimburse
the Landlord within (8) days from the date of the receipt of the invoice except
the case when the cause of delay is attributable to the Landlord after the
receipt of the proper invoice of the Landlord for any and all costs and damages
incurred to the Landlord as a result of any delay in returning the Leased
Premises.

 
26

--------------------------------------------------------------------------------

16.10
For the duration of the hold-over the Tenant shall pay the pro rata amount of
the Provisional Service Charge and a pro-rata amount of the Supplementary
Service Charge defined in this Lease.




16.11
The Parties agree that the Tenant shall not pay any Fees, and that the Landlord
shall pay a penalty to the Tenant equivalent to the amount of the Rent for every
day of the period during which the Tenant cannot use the whole or a part of the
Premises for their intended purpose for any reasons other those attributable to
the Tenant and the Landlord shall have not provided the Tenant with suitable
alternative premises for such period, in proportion to the part of the Premises
which cannot be used by the Tenant for their intended purpose. For the avoidance
of doubt the Parties agree that any suspension of the services or public utility
supplies other than in the circumstances set out in Section 7.12, this Section
16.11 shall apply.




17.
Notices and Supplements




17.1
This Lease has been made in two English counterparts and each of the Landlord
and the Tenant shall be entitled to one (1) counterpart.




17.2
There may be no verbal supplements to this Lease. Any changes of, or supplements
to, this Lease shall be made in writing and agreed by both Parties to be
effective.




17.3
All notices, requests, demands and other communications hereunder shall be made
in writing and furnished to the Parties addressed to the persons indicated
below. Notices shall be deemed to have been duly given if delivered personally
or by courier, by facsimile, by registered mail with the acknowledgement of
receipt to the Parties addressed to the following persons as follows:




-
if to the Landlord:



dr. Janos J. Berki


berki.janos@futureal.hu


1082 Budapest, Futó utca 47-53. 6. em., Hungary



-
if to the Tenant:



General Counsel, Systemax Inc.


11 Harbor Park Drive, Port Washington, NY 11050


Cc: International Controller, Systemax Inc.


11 Harbor Park Drive, Port Washington, NY 11050
 
27

--------------------------------------------------------------------------------

17.4
The Parties agree that any notice related to the performance of any payment
obligation set out in this Lease and billing will be made to the following
persons:




-
if to the Landlord:



dr. Janos J. Berki


berki.janos@futureal.hu


1082 Budapest, Futó utca 47-53. 6. em., Hungary



-
if to the Tenant:



International Controller, Systemax Inc.


11 Harbor Park Drive, Port Washington, NY 11050



17.5
Any declaration given and sent to a Party shall be deemed to have been
effectively given and delivered:




(a)
in the case of personal delivery or in the case of courier, when delivered to
the addressed Party; or




(b)
in the case of registered mail with the acknowledgement of receipt upon signing
the acknowledgement of receipt; if such acknowledgement of receipt is not
signed, on the fifth (5th) business day following the second attempt to deliver.




17.6
Notices shall be delivered on business days (according to the national calendar
of the addressee) between 9:00 am to 4:00 pm (Central European Time in both
cases). If a notice is delivered on a business day after 4:00 pm, then it shall
be deemed to be delivered on the following business day.




18.
Miscellaneous




18.1
Either Party shall pay its own legal fees incurred in relation to the
preparation and signature of the documentation.




18.2
Intentionally omitted.




18.3
Should any of the provisions of this Lease violate any provisions of applicable
law or become invalid during the performance of this Lease, its invalidity shall
not affect the validity of this Lease as a whole unless the Parties had not
entered into this Lease without the provision that is or has become invalid. 
Such invalid provision shall be replaced with a provision that is valid and
fulfils as closely as possible the supposed intentions of the Parties.




18.4
Any tolerance by the Landlord of any breach of the Tenant’s obligations set out
in this Lease, whatever its frequency or its duration, shall not allow the
Tenant to consider this tolerance as a modification or a cancellation of any of
its obligations neither shall it imply a right of any nature for the Tenant, the
Landlord being entitled to put an end to this tolerance at any time.

 
28

--------------------------------------------------------------------------------

18.5
This Lease together with all the Appendices shall form the entire contractual
understanding between the Parties and all earlier verbal or written statements
shall be deemed void and any reference made by either Party to such statements
shall have no legal effect.




18.6
The Landlord hereby informs the Tenant that it has assigned and pledged all of
its rights and receivables arising hereunder to the consortium of banks
(Unicredit Bank Zrt. és CIB Bank Zrt.) financing the development of the Office
Building as security for the banks receivables under the credit facility. It is
understood that the Landlord notifies the Tenant of the assignment and pledge in
favour of the financing bank of the claims that the Landlord has under this
Lease by sending the Notice of Assignment attached hereto as Appendix No. 11 and
the Tenant shall acknowledge the assignment with the Notice of Acknowledgement
attached hereto as Appendix No. 12. It is also understood that after receiving
the Notice of Claim in the form included in Appendix No. 13 the Tenant may only
perform any payment obligation under this Lease to the „Agent” designated in the
Notice of Assignment.




18.7
The Landlord consents that the Tenant indicates the Office Premises as its
registered seat/business premises/branch office and undertakes to give separate
declaration on such consent upon the request of the Tenant without any delay or
further costs to the Lessee.




18.8
This Agreement may be executed in one or more counterparts all of which when
taken together shall represent one and the same document.




19.
Appendices to this Lease



Appendix No. 1: Site plan of the Office Building and the general plan of the
Premises


Appendix No. 2/a: General technical specification of the Office Building and the
Office Premises


Appendix No. 2/b: Execution Drawings Plans and specifications of the
installations by the Landlord carried out in the Office Premises;


Appendix No. 2/c: The maintenance and repair obligations of the Landlord/Manager
and the Tenant;


Appendix No. 2/d: The calculation of the Landlord’s Contribution


Appendix No. 3: Form of Bank Guarantee defined in Section 10.1


Appendix No. 4: Liability insurance


Appendix No. 5: Status Report


Appendix No. 6/a: Calculation of Areas and the first Rent and the Service Charge


Appendix No. 6/b: The content of the Service Charge
 
29

--------------------------------------------------------------------------------

Appendix No. 6/c: The method for calculating the amount of the Bank
Guarantee/Deposit


Appendix No. 7/a: Hand-over Protocol No. I


Appendix No. 7/b: Hand-over Protocol No. II


Appendix No. 8: House Rules and the general rules of parking in the Office
Building


Appendix No. 9: Signage


Appendix No. 10: Representatives of the Parties


Appendix No. 11: Notice of Assignment


Appendix No. 12: Notice of Acknowledgement


Appendix No. 13: Notice of Claim



20.
Representation and Warranties of the Tenant



The Tenant represents and warrants to the Landlord as follows:



20.1
The Tenant is a validly existing company lawfully registered and operating under
the laws of the Republic of Hungary, and is not subject to any bankruptcy,
liquidation, voluntary liquidation or any other proceedings under the Hungarian
law.




20.2
The Tenant has all necessary authorization for the execution of this Lease as
well as to perform its obligations hereunder. All corporate acts and other
proceedings required to be taken by the Tenant to authorize the execution and
performance of this Lease have been duly and properly taken.




20.3
The Tenant has duly executed this Lease and it constitutes a legally valid,
binding and enforceable obligation of the Tenant in accordance with its terms.




21.
Representation and Warranties of the Landlord



The Landlord represents and warrants to the Tenant as follows:



21.1
The Landlord is a validly existing company lawfully registered and operating
under the laws of the Republic of Hungary, and is not subject to any bankruptcy,
liquidation, voluntary liquidation or any other similar proceedings under the
Hungarian law.




21.2
The Landlord has all necessary authorization for the execution of this Lease as
well as to perform its obligations hereunder. All corporate acts and other
proceedings required to be taken by the Landlord to authorize the execution and
performance of this Lease have been duly and properly taken.




21.3
The Landlord has duly executed this Lease and it constitutes a legally valid,
binding and enforceable obligation of the Landlord in accordance with its terms.

 
30

--------------------------------------------------------------------------------

22.
Confidentiality




22.1
The Parties, their employees, representatives and agents shall keep, and the
Parties shall cause their respective subsidiaries Under their Control or the
parent company, if they are Under the Control of the parent company, and their
respective employees, representatives and agents to keep, the provisions of this
Lease confidential and except as may be required by the laws of the Republic of
Hungary, or otherwise determined by a court of the competent jurisdiction, shall
make no disclosure thereof to any person, except the Parties’ respective legal
counsels, accounting and other professional advisors, financing banks, and
insurance companies without the prior written consent of the other Party.




22.2
The Tenant may not refuse to give its consent to the provision of comprehensive
information to any third person if the Landlord requests so in writing from the
Tenant in relation to the sale of the Premises, the Office Building comprising
the Premises or the Landlord as a project company.




23.
Governing Law



This Lease shall be governed by, and shall be construed in accordance with
Hungarian law.



24.
Arbitration




24.1
All disputes arising out or in connection with this Lease, shall exclusively be
resolved by the Permanent Court of Arbitration of the Hungarian Chamber of
Commerce and Industry, which shall proceed in accordance with its own rules of
proceeding through a panel of three arbitrators. The language to be used in the
arbitration proceedings shall be Hungarian.




24.2
The arbitration shall take place in Budapest, Hungary. The Court of Arbitration
shall make its decisions according to the Hungarian law , which is the governing
law. The decision of the Court of Arbitration shall be final and binding and the
Parties undertake to execute the awards of the Court of Arbitration.




25.
Negotiation of this Lease




25.1
The Tenant represents that it had the possibility to negotiate the terms of this
Lease and this Lease does not contain any provisions unjustifiably adverse to
the Tenant. The Tenant also represents that the provisions of this Lease are
fair, clear, comprehensible and in line with the market practice it is familiar
with. The Parties acknowledge that the Tenant has the opportunity to negotiate
the present Lease and, thus, the terms and conditions hereof shall not qualify
as general terms and conditions.

 
31

--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties have set their hands to sign this Lease at the
date indicated above.


On behalf of Corvin Towers Ingatlanforgalmazó Korlátolt Felelősségű Társaság
 
On behalf of Systemax Business Services Korlátolt Felelősségű Társaság
     
Signature:
/s/ Dr. János J. Berki
 
Signature:
/s/ Lawrence Philip Reinhold
         
Name:
Dr. János J. Berki
 
Name:
Lawrence Philip Reinhold
         
Title:
managing director
 
Title:
managing director
         
Date and Place:
Budapest,   3   January 2013
 
Date and Place:
New York,   3     January 2013

 
32

--------------------------------------------------------------------------------

CLOSING:


By the execution hereof, pursuant to Section 274(2) of the Hungarian Civil Code,
the undersigned undertakes a prompt payment suretyship in favour of the Landlord
for the  payment obligations of the Tenant arising under Section 16.6 of this
Agreement.


Systemax Europe S.á.r.l.
 
Signature:
/s/ Robert J. Baker
 
Signature:
/s/ Joost Mees
         
Name:
Robert J. Baker
 
Name:
Joost Mees
         
Title:
Manager ‘A’
 
Title:
Manager ‘B’
         
Date and place:
New York,        3     January 2013
 
Date and Place:
Luxembourg,        3     January 2013



I hereby accept and agree to the above undertaking of Systemax Europe S.á.r.l.


dated as above


Corvin Towers Ingatlanforgalmazó Korlátolt Felelősségű Társaság


/s/ dr. Janos J. Berki
     
Name: dr. Janos J. Berki
     
Title: managing director
 

 
 
33

--------------------------------------------------------------------------------